Case 1:18-cv-03058-REB-GPG Document 26 Filed 02/20/19 USDC Colorado Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:18-cv-03058-REB-GPG

  JOSEPH A. LUCERO,

         Plaintiff,

  v.


  NORTH AMERICAN RECOVERY
  d/b/a N.A.R.,

         Defendant.


       PLAINTIFF’S MOTION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT


         NOW COMES Joseph A. Lucero (“Plaintiff”), by and through his counsel, Sulaiman Law

  Group, Ltd., and pursuant to Fed. R. Civ. P. 15(a)(2), respectfully bringing this Motion for Leave

  to File First Amended Complaint, and in support thereof, states as follows:

         1.      On November 29, 2018, Plaintiff filed his complaint seeking redress for violations

  of the Fair Debt Collection Practices Act (“FDCPA”). [Dkt. #1].

         2.      On December 27, 2018, Defendant filed a 12(b)(6) Motion to Dismiss Plaintiff’s

  complaint. [Dkt. 11]. On December 28, 2018, Defendant filed a Memorandum regarding its

  previously filed Motion to Dismiss. [Dkt. 12].

         3.      On January 17, 2019, Plaintiff filed its Response to Defendant’s Motion to Dismiss.

  [Dkt. 18].

         4.      After seeking and being granted an extension to file its Reply, Defendant filed its

  Reply to Plaintiff’s Response on February 11, 2019. [Dkt. 25].


                                                   1
Case 1:18-cv-03058-REB-GPG Document 26 Filed 02/20/19 USDC Colorado Page 2 of 5




          5.     Prior to Defendant filings its Reply, on January 28, 2019, Plaintiff’s counsel

  reached out to Defendant’s counsel, during which Defendant was advised of Plaintiff’s intent to

  seek leave to amend the original complaint.

          6.     Plaintiff is seeking to amend his claims to allege additional violations of the

  FDCPA.

          7.     Specifically, Plaintiff’s proposed Amended Complaint seeks to include claims

  under the FDCPA stemming from the fact that one of the collection letters Plaintiff received from

  Defendant, which serve as the basis of the original complaint, was sent in reference to a time-

  barred debt.

          8.     Plaintiff’s counsel informed Defendant’s counsel of the legal and factual basis for

  the proposed Amended Complaint on January 28, 2019 in an attempt to resolve the matter without

  further litigation. Defendant’s counsel substantively responded to this information on February 14,

  2019, during which time it became clear that resolution of this matter could not be obtained at that

  time.

          9.     Pursuant to Fed. R. Civ. Pro. 15(a)(2), a court should freely give a party leave to

  amend its pleading when justice requires. Indep. Trust Corp. v. Steward Info. Servs. Corp., 665

  F.3d 930, 943 (7th Cir. 2012).

          10.    “Rule 15(a) declares that leave to amend ‘shall be freely given when justice so

  requires’; this mandate is to be heeded. If the underlying facts or circumstances relied upon by a

  plaintiff may be a proper subject of relief, he ought to be afforded an opportunity to test his claim

  on the merits.’” Foman v. Davis, 371 U.S. 178, 182 (1962).

          11.    Justice would be served if Plaintiff is granted leave to amend his complaint, as it

  would allow Plaintiff the opportunity to seek relief for the full extent of his injuries under the full

                                                    2
Case 1:18-cv-03058-REB-GPG Document 26 Filed 02/20/19 USDC Colorado Page 3 of 5




  extent of claims available to him. The additional violations of the FDCPA sought to be added may

  be a proper subject for relief, in turn illustrating that Plaintiff ought to be afforded an opportunity

  to test these claims.

          12.     Furthermore, no party will be prejudiced by the amendment nor will the amendment

  significantly delay the proceedings. Factually speaking, the additional purported FDCPA

  violations in Plaintiff’s First Amended Complaint are similar to the original claims, in that all

  involve the nature of representations made in the collection letters sent by Defendant to Plaintiff.

  As such, the claims sought to be added in Plaintiff’s First Amended Complaint would not require

  significantly additional discovery outside of that which was initially anticipated to be necessary at

  the outset of this litigation. Furthermore, the fact that Plaintiff is seeking to amend the complaint

  after Defendant’s Motion to Dismiss has been fully briefed would not constitute prejudice to

  Defendant. The entirety of Plaintiff’s original claims remain in the proposed Amended Complaint,

  and so it would not be significantly prejudicial for Defendant to re-purpose its previous briefing in

  any subsequently filed Motion to Dismiss Plaintiff’s proposed Amended Complaint. As such, the

  only prejudice Defendant will suffer if Plaintiff is granted leave to amend his complaint is the

  general prejudice incumbent upon addressing violations of law, which is not the kind of prejudice

  contemplated as justifying denying leave to amend.

          13.     Plaintiff’s Motion for Leave is not brought for dilatory reasons or as the result of

  undue delay. This is Plaintiff’s first request to amend his complaint, and the amendment is

  designed to allow Plaintiff to adjudicate the full extent of his claims stemming from the facts

  serving as the basis for the instant cause of action.




                                                    3
Case 1:18-cv-03058-REB-GPG Document 26 Filed 02/20/19 USDC Colorado Page 4 of 5




         14.     Pursuant to D.C. Colo. LCivR 7.1(a), Plaintiff’s counsel conferred with

  Defendant’s counsel to determine whether Defendant opposes the relief sought in the instant

  motion. Defendant advised that it is opposed to the relief sought in the instant motion.

         WHEREFORE, Plaintiff respectfully requests this Honorable Court enter an order granting

  Plaintiff leave to file his First Amended Complaint.

  Dated: February 20, 2019                               Respectfully submitted,

                                                         /s/ Nathan C. Volheim

                                                         Nathan C. Volheim, Esq. # 6302103
                                                         Sulaiman Law Group, Ltd.
                                                         2500 S. Highland Avenue, Suite 200
                                                         Lombard, Illinois 60148
                                                         Phone (630) 575-8181 x113
                                                         Fax: (630) 575-8188
                                                         nvolheim@sulaimanlaw.com

                                                         Counsel for Plaintiff




                                                   4
Case 1:18-cv-03058-REB-GPG Document 26 Filed 02/20/19 USDC Colorado Page 5 of 5




                                 CERTIFICATE OF SERVICE

          I hereby certify that on February 20, 2019, I electronically filed the foregoing with the
  Clerk of the Court for the United States District Court for the District of Colorado by using the
  CM/ECF system. I certify that all participants in the case are registered CM/ECF users and that
  service will be accomplished by the CM/ECF system.


                                                      /s/ Nathan C. Volheim

                                                      Nathan C. Volheim
                                                      Sulaiman Law Group, Ltd.
                                                      2500 S. Highland Avenue, Suite 200
                                                      Lombard, Illinois 60148
                                                      Phone (630) 575-8181 x113
                                                      Fax: (630) 575-8188
                                                      nvolheim@sulaimanlaw.com

                                                      Counsel for Plaintiff




                                                 5
